Case: 13-15702    Date Filed: 12/04/2014    Page: 1 of 27


                                                        [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-15702
                          ________________________

                      D.C. Docket No. 1:11-cv-00513-KD-C


FRANK KRUSE,
as personal representative of Jacob Jordan, deceased,

                                                                Plaintiff-Appellant,

                                    versus

JIMMIE L. WILLIAMS,
448 Howard Page Lane
Atmore, AL 36502,

                                                               Defendant-Appellee,

DALE BYRNE,

CARLA WASDIN,

KENNETH EARL MAY,
133 Lake Front Drive
Apartment 4001
Daphne, AL 36526,

CONNIE JOHANNA PIMPERL,
49500 Pimperl Road A
Bay Minette, AL 36507,
               Case: 13-15702      Date Filed: 12/04/2014      Page: 2 of 27




ROCKY LEE LANGHAM,
40550 Whithouse Fork Road
May Minette, AL 36507, et al.,

                                                                                Defendants.

                              ________________________

                     Appeal from the United States District Court
                        for the Southern District of Alabama
                            ________________________

                                   (December 4, 2014)

Before HULL and MARCUS, Circuit Judges, and TOTENBERG, ∗ District Judge.

PER CURIAM:

       Frank Kruse, the personal representative of the estate of Jacob Jordan,

appeals the summary judgment against his second amended complaint that Jimmie

L. Williams, a nurse at the Baldwin County Corrections Center, was deliberately

indifferent to Jordan’s serious medical need in violation of the Fourteenth

Amendment, see 42 U.S.C. § 1983, and committed medical malpractice that

caused Jordan’s wrongful death, in violation of state law. The district court ruled

that Williams was entitled to qualified immunity from Kruse’s federal § 1983

claim and declined to exercise supplemental jurisdiction over the state law claims.

After review of the parties’ briefs and the record, and with the benefit of oral

argument, we affirm.
       ∗
       Honorable Amy Totenberg, United States District Judge for the Northern District of
Georgia, sitting by designation.
                                              2
              Case: 13-15702     Date Filed: 12/04/2014    Page: 3 of 27


                                I. BACKGROUND

A.    Jordan’s Medical Condition and Detainment

      Jordan was diagnosed with Addison’s disease when he was approximately

17 years old. Addison’s disease causes a sufferer’s adrenal glands to produce

insufficient cortisol, which is a substance that helps the body regulate sodium and

potassium levels, blood sugar, and blood pressure.

      In 2010, Jordan was arrested and taken to the Mobile County Metro Jail for

failing to comply with a condition of his release after pleading guilty to second

degree possession of marijuana and two hunting offenses. On June 25, 2010,

Jordan became weak and nauseated and went to the jail’s medical unit, where he

received liquids throughout the evening. The next day, Jordan reported feeling

better and returned to his cell. Later that day, the medical staff at Mobile County

Metro drew a sample of Jordan’s blood for testing. The test results, which were

returned to Mobile County Metro on July 2, 2010, revealed that Jordan had

dangerously low levels of sodium and high levels of potassium.

      On July 2, 2010, Jordan was transferred to the Baldwin County Corrections

Center (“BCCC”) without any medical records from Mobile County Metro. The

medical staff at BCCC did not learn of Jordan’s critical test results until after his

death. However, Jordan’s intake report, prepared on July 2, stated that he

“TAKE[S] MEDS FOR ADDISON’S DISEASE” and “HAS ADDISON’S


                                           3
              Case: 13-15702    Date Filed: 12/04/2014    Page: 4 of 27


DISEASE.” On July 7, 2010, Jordan was evaluated by a nurse, who measured his

blood pressure (79/48) and heart rate (88 bpm). Jordan told a nurse that he took

Prednisone and Florinef for his Addison’s disease, but the nurse could not verify

his prescriptions at the pharmacies he listed. Jordan consented to release his

medical records to BCCC on the same day.

      Around 9:00 a.m. on July 8, 2010, nurse Connie Pimperl examined Jordan at

his request. Pimperl wrote in Jordan’s medical records that he had low blood

pressure. Pimperl’s note reflects that Jordan told Pimperl he was feeling weak,

“like [he was] going to pass out,” and that if his condition persisted, he would need

to go to the hospital. Jordan stated that he did not “take meds on a reg[ular] basis

as long as he [could] eat [and] drink when he needs to.” Pimperl also recorded that

Jordan’s blood pressure was 90/51, his heart rate was 109 bpm, and his head was

lolling from side to side. Although Jordan told Pimperl that he was dehydrated,

Pimperl drew blood from Jordan easily, which she interpreted to be a sign that he

was not severely dehydrated.

      Pimperl then called the medical director of BCCC, Dr. Charles Sherman,

who stated that no bloodwork was needed. Dr. Sherman instructed Pimperl to give

Jordan some Gatorade “for sodium replacement” and to administer 40 milligrams

of Prednisone for three days, and thereafter, doses of 20 milligrams and then

eventually 10 milligrams daily. Around 9:30 a.m., Pimperl gave Jordan a 40-


                                          4
              Case: 13-15702    Date Filed: 12/04/2014    Page: 5 of 27


milligram Prednisone pill as directed. Jordan also drank four glasses of Gatorade

and returned to his cell with a gallon of Gatorade. At this time, Pimperl thought

Jordan was in stable condition because his blood pressure had improved from the

day before, his heart rate did not exceed 120 bpm, he “was not passing out in front

of [her]”, and he had not vomited.

      At Pimperl’s request, another nurse on the same shift contacted Jordan’s

mother to complete Jordan’s medical history. According to Jordan’s mother,

Jordan had not been to a doctor in about four years and managed his Addison’s

disease with diet and fluids. The nurse recorded that Jordan had not taken his

medication for a “long time”; had filled his prescriptions for Florinef and

Prednisone at a local Winn Dixie store; and had been treated by two local

physicians.

B.    Williams’s Conduct and Jordan’s Death

      Defendant Williams, a licensed practical nurse, arrived around 2:00 p.m. on

July 8, 2010, to begin her shift at BCCC. Jordan’s medical records contain

handwritten notes made by Williams at 4:00 p.m., 4:30 p.m., 6:30 p.m., 7:30 p.m.,

8:00 p.m., and 9:45 p.m. on July 8.

      At 4:00 p.m. (1600 hours), BCCC officers called a “code blue” to request

medical assistance at Jordan’s cell. Williams responded to the request and

discovered Jordan lying supine on the floor with his hand under his head and his


                                          5
              Case: 13-15702     Date Filed: 12/04/2014    Page: 6 of 27


right leg elevated. Jordan said that he was sick and had “passed out.” Jordan

asked to go to the hospital and told Williams, “[w]hen I was at Metro they sent me

to the hospital and gave me IV fluids” and “I feel worse now than then.” Jordan

also said that he had not taken his medication in two or three months. Jordan’s

skin was warm and dry, his blood pressure was 98/72, his heart rate was 85 bpm,

and his oxygen saturation was 100 percent. Jordan had been told to drink Gatorade

and had drunk half of a Gatorade jug by 4:00 p.m. Williams arranged for Jordan to

be moved from his cell block to the medical block and placed on general watch.

      According to Williams’s note at 4:30 p.m. (1630 hours), Williams was

informed that Jordan’s mother had called the medical unit and told staff that

“[Jordan’s] going to pass out!” and to “docket this also!” Jordan saw his mother at

visitation earlier that day. According to BCCC officers, Jordan “had ambulated

fine to visitation and back to [the] cell block,” and Jordan’s mother said during

visitation that Jordan “need[ed] to go to the hospital.”

      Around 6:30 p.m. (1830 hours), an officer in the medical block called

Williams and reported that Jordan was vomiting. Williams noted that Jordan was

“[m]oaning and [said he] needed to go [to] the hospital!!” At this time, Williams

called Dr. Sherman and Dr. Sherman verbally instructed Williams to give Jordan

25 milligrams of Phenergan (a sedative that alleviates nausea) and clear liquids

such as chicken broth. Williams went to the medical block and found Jordan lying


                                           6
                Case: 13-15702       Date Filed: 12/04/2014       Page: 7 of 27


on a mat on the floor. Williams administered the Phenergan to Jordan

intramuscularly for his nausea and vomiting and gave him two cups of warm broth.

Jordan continued to complain about having “never felt this bad” and being

“dehydrated.” Williams “[e]ncouraged [Jordan] to sip liquids only”; Jordan

“[t]olerated [the injection of Phenergan] well”; and Jordan took a “[f]ew sips of

broth.” The note also states that “[e]ncouragement [was] given!” by Williams.

       Williams’s notes reflect that after 6:30 p.m., she twice made calls to the

officers in the medical block to check on Jordan, and she personally went to the

medical block to check on Jordan once during the night. Williams made the

following entries at 7:30 p.m., 8:00 p.m., and 9:45 p.m.:

       1930 Per officer inmate asleep. Chest rising and falling. No
       complaints. J Williams LPN

       2000 Per officer inmate lying on mat watching TV. J Williams LPN

       2145 Went to M [Block]. Inmate lying in floor on mat. Pulled blanket
       up and closed his eyes. Hopefully going back to sleep. No further
       complaints of [nausea and vomiting] voiced. J Williams LPN 1

       At 1:30 a.m. on July 9, 2010, a coroner for Baldwin County pronounced

Jordan dead. A state pathologist recorded Addison’s disease as the cause of

Jordan’s death.

       1
        In his affidavit, Walker states that “[n]o one came to check on Jordan after the broth was
brought in.” It is unclear whether Walker is saying nobody came into the cell or no officer even
looked in the window to the cell. For purposes of summary judgment, it is undisputed that
Williams did at least call the officers twice to check on Jordan. Williams does not maintain that
she entered Jordan’s cell when she went to the medical block to check on his status.
                                                7
               Case: 13-15702      Date Filed: 12/04/2014   Page: 8 of 27


       An investigation ensued. The Alabama Bureau of Investigation (“Bureau”)

prepared a summary of its findings to which it attached a statement given by Jemal

Demetrius Walker, Jordan’s cellmate in the medical block. In his 2010 statement,

Walker said “JORDAN came in the cell . . . about 4:45 P.M.”, after which he

“vomited and WALKER helped JORDAN to the restroom on several occasions”

because “JORDAN was not able to move around or walk at all without being

helped.” “JORDAN told WALKER he was not going to make it[,]” but

“WALKER helped JORDAN to drink some of his chicken broth and Gatorade.”

“[A]round 8:00 or 9:00 P.M.,” a nurse “gave JORDAN a shot,” and “JORDAN

told WALKER again he was not going to make it through the night.” “Around

11:00 P.M., WALKER helped JORDAN get situated on his mat on the floor then

WALKER got back in his bunk.” “A few minutes passed when JORDAN looked

up at WALKER, smiled, took two deep breaths, closed his eyes and bowed his

head.” “WALKER . . . touched [JORDAN] and could feel he was warm” and

“asked him if he was alright,” but he “did not answer.” “After about five minutes

WALKER went back over to JORDAN and [discovered that he] was cold to the

touch, had no pulse and his lips were purple,” at which time “WALKER then

notified corrections officers . . . .”




                                            8
                Case: 13-15702       Date Filed: 12/04/2014       Page: 9 of 27


C.     District Court Proceedings

       Kruse was appointed as Jordan’s representative and filed a second amended

complaint on his behalf against Williams; Pimperl; Dr. Sherman; the Baldwin

County Commission; Dale Byrne, the Warden of BCCC; and several BCCC

employees (Carla Wasdin, Kenneth May, Rocky Lee Langham, Gregory E.

Pinkard, Steve R. Drinkard, and Edward Scott). The district court dismissed with

prejudice the complaints against the Commission, Byrne, Langham, Pinkard,

Drinkard, and Scott. Later, Kruse dismissed his complaint against Wasdin.

       Dr. Sherman moved to dismiss the complaint, and Williams, Pimperl, and

May moved for summary judgment. Kruse declined to file a response opposing

Pimperl and May’s motion. The district court deemed abandoned Kruse’s

complaints against Pimperl and May and dismissed those two complaints with

prejudice, and later dismissed without prejudice the complaint against Dr.

Sherman.

       Kruse filed a response to Williams’s summary judgment motion and

attached several exhibits, including an affidavit prepared by inmate Jemal Walker 2;




       2
        Williams argued, to no avail, for the district court to disregard Walker’s affidavit
because it was produced after discovery closed. The district court modified its scheduling order,
see Fed. R. Civ. P. 16(b)(4), and reopened discovery for two weeks to allow Williams to depose
Walker and to supplement her reply. Williams declined to depose Walker or to supplement her
pleadings.


                                                9
               Case: 13-15702        Date Filed: 12/04/2014       Page: 10 of 27


the depositions of Jordan’s mother Peggy Jordan, Dr. Sherman, and Williams; and

materials prepared by Dr. Lester Silver and Sandra Tilton, two expert witnesses.

        In his 2013 affidavit, Walker averred that Jordan “vomited a few times

shortly after he” arrived in the medical block around 4:00 p.m. on July 8, 2010. At

some point that evening, a nurse (presumably Williams) brought Jordan “some

chicken broth and a tray of food.” Although Jordan complained that “he was very

sick and needed to go to the hospital,” the nurse said that Jordan “could not go

without a doctor’s order and the doctor said he did not need to go.” When Jordan

asked again to go to the hospital, the nurse asked “what [he was] in [there] for.”

After Jordan said “for pot,” the nurse replied, “well, if you hadn’t used pot you

could go to the hospital.” According to Walker, after drinking some of the broth,

Jordan vomited a couple of times. 3 There is no averment that Walker told anyone

that Jordan had vomited after being given the shot and the broth. Specifically,

there is no evidence that Williams knew Jordan had vomited after the Phenergan

shot.

        Walker, however, did help Jordan to the shower to get him clean, and Jordan

kept telling Walker that Jordan was “going to die if they did not get him to the

hospital.” Walker also averred that “[n]o one came to check on Jordan after the

broth was brought in.” But the record shows that Williams called and checked in

        3
         In his statement during the investigation, Walker did not state that Jordan vomited again
after being given the shot.
                                                10
              Case: 13-15702      Date Filed: 12/04/2014    Page: 11 of 27


with officers in the medical block at 7:30 p.m. and 8:00 p.m. Williams was told by

officers at 7:30 p.m. that Jordan was asleep and had no complaints, and at 8:00

p.m. that Jordan was lying on a mat watching television.

       In her deposition, Peggy Jordan testified that, on the morning of July 8,

2010, Jordan called her and “could barely talk.” Later that day, Peggy went to visit

Jordan at BCCC, where she observed that Jordan “could barely walk” with

shackles on his hands and feet. Jordan claimed to have vomited up a dose of

Prednisone right after it was administered that morning. As Peggy left BCCC, she

told “the guards . . . behind the glass . . . [that Jordan] needed a wheelchair . . . [to]

make it back to his cell.”

       When Peggy arrived home “[b]etween four and five,” she “called the jail

again to the medical unit.” In response to being told that her son had received a

dose of Prednisone, Peggy said that Jordan had “thr[own] it back up” and that

Prednisone “cannot be given on an empty stomach.” Peggy declared that “they

needed to get [Jordan] to the hospital immediately or he was going to die,” to

which a nurse responded that “they couldn’t send [Jordan] . . . to the hospital

without a doctor’s order” and she would “call the doctor.”

       Around 8:30 p.m., Peggy called BCCC again and spoke to a nurse, who told

Peggy that Jordan had passed out on the walk back to his cell from visitation. The

nurse stated that Jordan had received “some Phenergan for the vomiting and a cup


                                            11
              Case: 13-15702     Date Filed: 12/04/2014    Page: 12 of 27


of chicken broth . . . [that] the doctor ordered” and that Jordan “didn’t need to go to

the hospital.” Peggy pleaded for “somebody . . . to get [Jordan] to the hospital

because he [was] going to die” otherwise.

      In his deposition, Dr. Sherman testified that a person having an “Addisonian

crisis” constitutes a medical emergency that requires immediate treatment. Dr.

Sherman knew that Jordan had Addison’s disease and thought he was mildly

dehydrated, but because Jordan’s “blood pressure wasn’t super low[, and] [h]e

wasn’t short of breath[,] . . . diaphoretic[,] . . . having severe abdominal pain, [or]

pale,” Dr. Sherman did not think Jordan was experiencing an Addisonian crisis at

the time Williams called him around 6:30 p.m. During that phone call, Williams

did not tell Dr. Sherman about Jordan’s earlier episode at Mobile County Metro

Jail, when he had received IV fluids at a hospital, or that Jordan reportedly “felt

worse now than then.” Williams told Dr. Sherman that Jordan’s mother had visited

and told someone at BCCC that Jordan was going to pass out and needed to go to

the hospital. According to Dr. Sherman, Williams also stated that Jordan and his

mother were “putting on” his symptoms, that Jordan “really wasn’t ill,” and

“[Williams] didn’t think there was anything to that.”

      In her deposition, Williams testified as to what occurred on July 8, 2010.

When Williams responded to the “code blue” around 4:00 p.m., she found Jordan

lying on the floor. This was the first time Williams had direct contact with Jordan.


                                           12
             Case: 13-15702     Date Filed: 12/04/2014   Page: 13 of 27


Jordan told Williams he passed out and needed to go to the hospital. Although the

summary prepared by the Bureau stated that Jordan had “a headache . . . [and]

could not see very well” at 4:00 p.m., Jordan did not report those symptoms to

Williams. After taking and recording Jordan’s vital signs, Williams moved Jordan

to the medical block “[s]o he could better be observed.” According to Williams,

Jordan walked to the medical block without assistance, where he was placed on a

mat on the floor in case he fainted again.

       After examining Jordan around 4:00 p.m., Williams read Jordan’s medical

records, including the note written by Pimperl that morning stating that Jordan had

low blood pressure and had told Pimperl he was “real weak.” Thus, Williams

knew that Jordan had Addison’s disease, was given Prednisone and Gatorade, was

on the sick list the day before, was not taking his medication, and told Pimperl that

he was dehydrated. However, no one told Williams that Jordan had vomited at any

time that afternoon before 6:30 p.m., and Williams never spoke to Peggy about her

son.

       Williams testified that she did not observe any signs between 4:00 p.m. and

6:30 p.m. to suggest that Jordan was having a medical emergency and needed to go

to the hospital. Williams next saw Jordan around 6:30 p.m., after a BCCC officer

informed her that Jordan was vomiting. Williams’s “assessment of [Jordan] at the

time that [she] saw him [was that] he did seem to be improving,” and she did not


                                         13
             Case: 13-15702     Date Filed: 12/04/2014   Page: 14 of 27


know what caused him to vomit. Williams opined, based on her training and

experience, that the morning dose of Prednisone given by Pimperl would have had

time to take effect before Jordan vomited. Williams called Dr. Sherman around

6:30 p.m. for further instructions and told him that Jordan had vomited. Williams

testified that she did not remember telling Dr. Sherman during this phone call that

Jordan and his mother were “putting on” or faking his symptoms.

      Williams never spoke to Jordan after giving him the Phenergan shot and

chicken broth prescribed by Dr. Sherman. Jordan never told Williams that he was

not going to make it through the night, and none of the inmates repeated any

comments to that effect to Williams or reported to any prison official that Jordan

had vomited after 6:30 p.m. Williams also testified that she could refer inmates to

a hospital on her own, but she did not think Jordan was that ill:

      Q     Did you ever feel like you were under any kind of limitation in
      the number of inmates that you could refer either to an emergency
      room or to Dr. Sherman’s office?

      A      No, sir, never.

      Q     If you felt like somebody was sick and needed to go see the
      doctor, would you make arrangements to have that done?

      A      Yes, sir.

      Q     And could you do that without calling Dr. Sherman, in other
      words, could you have a patient you’ve assessed and for whatever
      reason you think they need to be seen by a doctor, did you have the
      authority to send them on and get that done?


                                          14
             Case: 13-15702     Date Filed: 12/04/2014    Page: 15 of 27


      A      Yes, sir.

      Q      The same thing for the emergency room, if you felt like a
      patient, an inmate, needed to go to the emergency room, did you have
      the authority to give that instruction and that be done?

      A      Yes, sir.

      Q      Had there been times in the past when you had referred patients
      to the emergency room or called an ambulance?

      A      Yes, sir.
             May I add that we also let Dr. Sherman know if we do that.

      Q      That’s a good point. But I just want to make sure we are clear,
      though. You don’t have to get his permission on the front end to issue
      that instruction, correct?

      A      That’s correct.

      ...

      Q     And, again, just to be clear, if you had wanted to, you could
      have had him taken to the hospital at that point in time, couldn’t you?

      A      If I had deemed it necessary at that time.

      Lester S. Silver, M.D., opined in his expert affidavit that Jordan’s medical

records and the officials’ testimony revealed that Jordan “would probably have

survived” had he been taken to the hospital on the evening of July 8, 2010, because

the hospital would have administered IV fluids to quickly correct the electrolyte

abnormalities that led to Jordan’s death.

      Sandra Tilton, a nursing expert, testified that Williams “did not follow the

standards of care when she assessed Mr. Jordan.” Tilton testified that, had Jordan
                                            15
             Case: 13-15702     Date Filed: 12/04/2014   Page: 16 of 27


“been monitored correctly and assessed for his condition before and after, with

more vital signs and questions [to him], . . . [Williams] may have arranged to have

him taken to the emergency room.” Tilton also testified that Dr. Sherman could

have decided to send Jordan to the hospital if Williams “had given him all the

information that she received from [Jordan]” and that the common practice in

prison medicine is “when in doubt, send them out.”

      On December 3, 2013, the district court entered summary judgment in favor

of Williams, ruling that Williams was entitled to qualified immunity because she

did not act with deliberate indifference to Jordan’s serious medical need. Williams

“obtain[ed] and implement[ed] a doctor’s prescribed course of treatment”; she

“was not deliberately indifferent simply by failing to heed the pleas of Jordan and

his mother to send Jordan to the hospital” when that treatment was not prescribed

by Dr. Sherman; and Williams’s adherence to the treatment prescribed in the light

of her monitoring of Jordan’s symptoms did not “objectively constitute[] conduct

exceeding gross negligence or . . . [suggest that she made] a choice to take an

easier but less efficacious course of treatment.”

      The district court determined that the testimony from Kruse’s expert witness,

that Williams failed to adequately assess Jordan or defer to the “common ethos in

prison medicine” to send a patient to a hospital, “place[d] Williams’s actions on

the level of negligence and [were] insufficient to support a claim of deliberate


                                          16
             Case: 13-15702     Date Filed: 12/04/2014    Page: 17 of 27


indifference.” Likening the situation to that in Adams v. Poag, 61 F.3d 1537 (11th

Cir. 1995), the “claim against Nurse Williams ‘[could] be reduced to the assertion

that she failed to recognize and treat Jordan’s progressively deteriorating

condition,’ and nothing in the record indicate[d] that this failure [rose] above ‘a

colorable claim of medical malpractice.’ Id. at 1548.” (alteration omitted).

      Kruse timely appealed.

                          II. STANDARD OF REVIEW

      We review de novo a summary judgment based on qualified immunity.

Gilmore v. Hodges, 738 F.3d 266, 272 (11th Cir. 2013). Summary judgment is

appropriate when there exists no genuine factual dispute and the movant is entitled

to judgment as a matter of law. Fed. R. Civ. P. 56(a). To make that determination,

we view the evidence and draw all reasonable inferences from that evidence in the

light most favorable to the nonmovant. Gilmore, 738 F.3d at 272.

                                 III. DISCUSSION

      Kruse contends that Williams acted with deliberate indifference to Jordan’s

serious medical need, namely the complications arising from his Addison’s

disease. Kruse argues that, in granting Williams summary judgment, the district

court improperly made credibility choices and “ignored or misstated evidence that

[was] favorable to” Jordan. According to Kruse, Williams’s statement to Jordan

that “if you hadn’t used pot you could go to the hospital” reveals an “attitude” of


                                          17
             Case: 13-15702      Date Filed: 12/04/2014    Page: 18 of 27


deliberate indifference that strips her of her right to be immune from liability for

Jordan’s wrongful death.

A.    Qualified Immunity

      Under the doctrine of qualified immunity, a government official acting

within her discretionary authority is immune from civil lawsuits unless her conduct

violates a statutory or constitutional right that was clearly established at the time

the alleged violation occurred. Id. “A government actor can be stripped of

qualified immunity only when all reasonable government actors in the defendant’s

place would know that the challenged discretionary conduct violates federal law.”

Adams, 61 F.3d at 1543. The reasonableness of the defendant’s actions are

evaluated based on the law established in earlier court decisions and contemporary

medical standards, Howell v. Evans, 922 F.2d 712, 719 (11th Cir. 1991), and in the

light of “the information possessed by the official at the time the conduct

occurred,” Lancaster v. Monroe Cnty., Ala., 116 F.3d 1419, 1424 (11th Cir. 1997)

(quotation omitted). Because “[t]he objective legal reasonableness of the

government actor’s conduct is the touchstone of the inquiry into whether qualified

immunity is applicable,” that doctrine insulates from liability “all but the plainly

incompetent or those who knowingly violate the law.” Adams, 61 F.3d at 1543

(alteration omitted).




                                           18
             Case: 13-15702     Date Filed: 12/04/2014    Page: 19 of 27


B.    Deliberate Indifference to Serious Medical Needs

      A prisoner’s complaint about the failure to provide adequate medical care

stems from his right to be free from cruel and unusual punishment under the Eighth

Amendment. See Estelle v. Gamble, 429 U.S. 97, 104-05, 97 S. Ct. 285, 290-91

(1976). That right is violated when a prison official subjects an inmate to “acts or

omissions sufficiently harmful to evidence deliberate indifference to serious

medical needs.” Id. at 106, 97 S. Ct. at 292. Although the Fourteenth

Amendment’s Due Process Clause, not the Eighth Amendment, governs pretrial

detainees like Jordan, identical standards govern claims brought under both

constitutional provisions. Goebert v. Lee Cnty., 510 F.3d 1312, 1326 (11th Cir.

2007).

      To prove deliberate indifference, a plaintiff must first satisfy the objective

component by showing that he had a serious medical need. Id. at 1326. Second,

the plaintiff must satisfy the subjective component by showing that the prison

official acted with deliberate indifference to his serious medical need. Id. The

subjective component of the deliberate-indifference test requires the plaintiff to

prove three things: “(1) subjective knowledge of a risk of serious harm; (2)

disregard of that risk; (3) by conduct that is more than gross negligence.” Id. at

1326-27 (quotation and alteration omitted). Whether an official has subjective

knowledge of a risk of serious harm and whether she disregarded that risk are


                                          19
             Case: 13-15702     Date Filed: 12/04/2014    Page: 20 of 27


questions of fact that can be demonstrated in the usual ways, including inference

from circumstantial evidence. Id. at 1327. Third, the plaintiff must show that the

official’s wrongful conduct caused the constitutional harm. Id.

      As to the subjective component, a prison official acts with deliberate

indifference if she “knows of and disregards an excessive risk to inmate health or

safety.” Farmer v. Brennan, 511 U.S. 825, 837, 114 S. Ct. 1970, 1979 (1994). The

plaintiff must prove that the defendant “actually knew” of the risk—“[p]roof that

the defendant should have perceived the risk, but did not, is insufficient.”

Campbell v. Sikes, 169 F.3d 1353, 1364 (11th Cir. 1999). The official must act

with “obduracy and wantonness, not inadvertence or error in good faith.” Adams,

61 F.3d at 1543 (quoting Whitley v. Albers, 475 U.S. 312, 319, 106 S. Ct. 1078,

1084 (1986)). Additionally, an official who actually knew of a substantial risk to

the inmate’s health may be shielded from liability so long as she “responded

reasonably to the risk, even if the harm ultimately was not averted.” Farmer, 511

U.S. at 844, 114 S. Ct. at 1982-83.

C.    Williams Was Not Deliberately Indifferent

      Williams “does not dispute that Jordan objectively had a serious medical

need,” so our inquiry focuses on the subjective component—whether Williams

acted with deliberate indifference to Jordan’s serious medical need in failing to

send Jordan to a hospital on July 8, 2010. We conclude that Kruse failed to


                                          20
             Case: 13-15702     Date Filed: 12/04/2014   Page: 21 of 27


demonstrate a genuine issue of material fact as to the subjective component of the

deliberate-indifference test.

      Undisputed evidence establishes that Williams responded to Jordan’s

requests for medical care for his Addison’s disease. See Adams, 61 F.3d at 1546

(“Estelle requires . . . knowledge of necessary treatment coupled with a refusal to

treat properly or a delay in such treatment.” (quotation omitted)). Williams’s first

interaction with Jordan occurred around 4:00 p.m. on July 8, 2010, when she

responded to the “code blue” request for medical assistance. At that time, when

Jordan complained that he had passed out, Williams assessed Jordan’s vital signs,

moved him to the medical block where “he could better be observed,” and

positioned him on the floor in the event he had another fainting episode.

      Based on Jordan’s ability to walk to the medical block unassisted, his

consumption of Gatorade to replenish his electrolytes, and the lack of any other

symptoms to suggest his condition was critical, Williams made the medical

determination that Jordan did not require additional treatment at a hospital.

Williams considered that Pimperl had given Jordan a dose of Prednisone several

hours earlier, and that treatment apparently had improved his condition. Even if

we accept as true the testimony from Jordan’s mother that Jordan vomited after

receiving his morning dose of Prednisone, undisputed evidence establishes that this

information was not communicated to Williams.


                                         21
             Case: 13-15702    Date Filed: 12/04/2014   Page: 22 of 27


      When Jordan vomited at 6:30 p.m. after being taken to the medical block,

Williams provided more extensive medical treatment. Williams consulted with Dr.

Sherman concerning Jordan’s condition and informed Dr. Sherman that Jordan had

vomited. Williams then implemented the course of treatment that Dr. Sherman

recommended, which did not include sending Jordan to the hospital. Because

Jordan was not exhibiting any signs of an Addisonian crisis requiring an

emergency hospital visit, Dr. Sherman prescribed a dose of Phenergan and clear

liquids. Williams thought that Jordan responded to that course of treatment; his

medical notes reflect that he “[t]olerated [the medication] well” and took a “[f]ew

sips of broth.” There is no record evidence that Williams was told by Walker or

anyone else that Jordan had vomited after 6:30 p.m.

      Importantly too, undisputed evidence establishes that Williams checked on

Jordan at least twice after giving him the chicken broth and Phenergan shot

prescribed by Dr. Sherman. Jordan’s medical notes indicate that officers in the

medical block advised Williams about Jordan’s condition at 7:30 p.m. and 8:00

p.m., and that Williams personally went to check on Jordan around 9:45 p.m., at

which time Jordan appeared to be at rest and going to sleep. The record shows that

Williams received no indication that Jordan’s condition had deteriorated after she

last assessed him around 6:30 p.m.




                                         22
             Case: 13-15702     Date Filed: 12/04/2014     Page: 23 of 27


      We are not persuaded by Kruse’s arguments that Williams was deliberately

indifferent in her treatment of Jordan. Kruse argues that Williams’s remark to

Jordan that “if he hadn’t used pot [he] could go to the hospital” indicates that

Williams “acted with an attitude of ‘deliberate indifference,’” but we disagree.

Williams’s statement might be reasonably construed to mean that, had Jordan not

been convicted of a marijuana offense, he would not be incarcerated and could go

to the hospital at will. Kruse argues that Williams’s statement could also be

interpreted as meaning Williams was not going to send Jordan to the hospital

simply because he had used marijuana in the past. In any event, even assuming the

latter construction is reasonable, Williams’s one verbal statement is not considered

in isolation but must be viewed together with her objective conduct, which

included checking Jordan’s vital signs in response to the “code blue,” getting

Jordan moved over to the medical block so he could be better observed, calling Dr.

Sherman to tell him that Jordan was vomiting, going to Jordan’s cell and

administering the medical treatment prescribed by Dr. Sherman, and calling

officers in the medical block to check on Jordan at least twice in the four-hour

period after administering the prescribed treatment. We conclude that, as a whole,

Williams did not exhibit deliberate indifference to Jordan’s serious medical need.

      As the district court aptly pointed out, this is not a typical case of deliberate

indifference. In most cases, the claim of deliberate indifference is against an


                                          23
               Case: 13-15702      Date Filed: 12/04/2014       Page: 24 of 27


official who knows that an inmate is in serious need of medical care but fails or

refuses to obtain any medical treatment for the inmate. Farrow v. West, 320 F.3d

1235, 1246 (11th Cir. 2003) (quoting Lancaster, 116 F.3d at 1425). But that is not

this case—here, Williams did obtain medical treatment for Jordan by consulting

with Dr. Sherman and administering his prescribed treatment of Phenergan and

clear fluids. This Court has also recognized that, even if medical care “is

ultimately provided,” an official can act with deliberate indifference by

unreasonably delaying the treatment of serious medical needs, especially if the

delay is for non-medical reasons. Id. But, as the district court noted, that is not

this case either. Kruse does not argue that the actual medical care that was

provided to Jordan was unreasonably delayed.

       Rather, Kruse’s claim concerns the inadequacy of the type of medical care

provided, rather than any delay in providing it. 4 Although “courts hesitate to find

an Eighth Amendment violation” when an inmate “has received medical care,” this

Court has cautioned that such hesitation “does not mean . . . that the course of . . .

treatment of a prison inmate’s medical . . . problems can never manifest” deliberate

indifference. Waldrop v. Evans, 871 F.2d 1030, 1035 (11th Cir. 1989). Indeed,

deliberate indifference may be established by showing that the medical care


       4
        At oral argument, Kruse re-framed his claim as one entailing “no care” whatsoever after
6:30 p.m. However, as noted infra, there is evidence that Williams at the very least conducted
some periodic monitoring of Jordan’s medical status.
                                              24
                Case: 13-15702     Date Filed: 12/04/2014   Page: 25 of 27


received was so grossly inadequate to constitute—or at least create a material issue

regarding—deliberate indifference. See id.; Carswell v. Bay Cnty., 854 F.2d 454,

457 (11th Cir. 1988); see also Harris v. Thigpen, 941 F.2d 1495, 1505 (11th Cir.

1991) (noting that medical treatment rises to the level of a constitutional violation

only when it is “so grossly incompetent, inadequate, or excessive as to shock the

conscience or to be intolerable to fundamental fairness” (quotation omitted)).

          And the deliberate indifference inquiry is particularly fact-intensive. During

the few hours that Jordan was under Williams’s care on July 8, 2010, she promptly

treated all of the symptoms of which she was made aware. Given the short time

frame of Williams’s involvement in Jordan’s care, her monitoring of Jordan for

approximately six hours, her consulting with Dr. Sherman, and her administration

of Phenergan and fluids, the record does not create a material factual issue as to

deliberate indifference. Moreover, the record indicates that Jordan did not appear

to be rapidly deteriorating. Although he had vomited, Dr. Sherman testified that he

did not infer from Jordan’s symptoms that Jordan was experiencing an Addisonian

crisis.

          Indeed, as the district court noted, even Kruse’s experts’ assessments of

Williams’s behavior do not rise beyond an accusation of malpractice. Expert

witness Sandra Tilton faulted Williams for failing to assess Jordan more

thoroughly, but this alleged error does not amount to deliberate indifference. See


                                            25
             Case: 13-15702     Date Filed: 12/04/2014    Page: 26 of 27


Howell, 922 F.2d at 719 (“[T]he mere negligent diagnosis or treatment of a patient

does not constitute deliberate indifference.”). As the district court also noted, this

case is factually similar to Adams, in which a nurse examined a patient on several

occasions, consulted with a doctor, and administered the doctor’s prescribed

treatment. While the nurse’s diagnoses and quality of care may have been subpar,

as Williams’s may have been, they did not rise beyond a “colorable claim of

medical malpractice” to deliberate indifference. See Adams, 61 F.3d at 1547.

      Kruse relies on Farrow, but that case is materially different. In Farrow, a

prison dentist was aware that the plaintiff suffered from painful and bleeding gums

and weight loss, prescribed dentures for him, but failed to deliver those dentures

for fifteen months. 320 F.3d at 1244. This Court emphasized that “this long delay

in treatment” during which the plaintiff “was permitted to suffer [in] pain” raised a

material question of fact regarding the dentist’s deliberate indifference. Id. at

1248. Unlike the present case, Farrow involved a year-long period of withheld or

delayed treatment, while Williams treated Jordan immediately but inadequately.

Lancaster, another case Kruse points to, is also inapposite because it involved the

withholding of treatment altogether, not the provision of inadequate treatment.

Also, the defendants in Lancaster were not medical professionals, nor did they

consult with any. See 116 F.3d at 1426-28. In sum, Kruse has failed to show that

Williams’s treatment of Jordan was constitutionally deficient.


                                          26
             Case: 13-15702      Date Filed: 12/04/2014    Page: 27 of 27


      Because Kruse has not shown that Williams violated Jordan’s constitutional

right to due process, we do not discuss whether that right was clearly established at

the time of his death. Although Jordan’s death is undoubtedly tragic, Williams is

entitled to qualified immunity. Even if grossly negligent, Williams’s failure to

detect that Jordan’s condition necessitated an emergency trip to the hospital is not

sufficient to establish a claim of deliberate indifference in violation of the

Fourteenth Amendment.

                                IV. CONCLUSION

      For the foregoing reasons, we affirm the district court’s grant of summary

judgment in favor of Williams.

      AFFIRMED.




                                           27